Citation Nr: 0707389	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.  

2.  Entitlement to service connection for residuals of a 
broken jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to July 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the December 2002 substantive appeal, the veteran 
requested a hearing before a member of the Board at the local 
VA office.  By letter dated in April 2003, he was notified of 
a hearing scheduled in May 2003.  He failed to appear at the 
hearing and there is no record that a request for another 
hearing was ever made.  Without good cause shown for the 
failure to appear, no further hearing can be scheduled and 
appellate review may proceed.

In March 2005, the Board remanded this matter for additional 
development.  The matter has subsequently been returned to 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  No competent evidence of record demonstrates that the 
veteran sustained a fracture of the jaw during service or 
suffers from residuals of a fracture of the jaw.  

2.  No competent evidence of record demonstrates that the 
veteran has a right great toe disorder, to include arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a fracture of the jaw have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for a 
right great toe disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice 
regarding assignment of disability ratings and effective 
dates.  However, no prejudice to the veteran can result from 
lack of this notice because the Board is denying his claims, 
thus rendering moot any questions regarding these downstream 
elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in August 2001.  While the veteran's claims were 
initially adjudicated by rating decision dated in September 
2000, on the basis of not being well grounded, that decision 
is a nullity as the claims were readjudicated in October 2001 
in accordance with § 7(b) of the VCAA.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Therefore, the veteran was 
provided notice prior to the initial adjudication by the RO 
in October 2001.  The August 2001 letter informed the veteran 
of the requirements to establish successful claims for 
service connection, advised him of his and VA's respective 
duties, and asked him to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records identified by the veteran 
have been obtained.  An appropriate VA medical examination 
was afforded the veteran in June 2000.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006);  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

The veteran contends that service connection is warranted for 
residuals of a broken jaw and a great right toe disorder.  In 
his September 2002 notice of disagreement, he asserted that 
these conditions originated during service and that he still 
experiences periodic discomfort as a result.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Residuals of a broken jaw

Service medical records are absent for any complaints or 
treatment for a broken jaw.  The only report of injury to the 
veteran's jaw or mouth is a July 1980 report that the veteran 
suffered a small laceration of the inner side of his right 
upper lip.  He was treated with peroxide, an ice pack and 
Tylenol and advised to return to dental sick call.  There is 
no further report regarding this incident.  A November 1998 
clinical history lists past injuries of a broken nose, 
finger.  The veteran reported, in an undated service medical 
record "I have had a broken jaw, nose and finger."  A 
retirement report of medical examination, from March 2000, 
indicated that the veteran's head, face, and mouth were 
normal.  

In June 2000, the veteran underwent a VA general medical and 
dental and oral examination.  Physical examination revealed 
no bone loss of the mandible, maxilla or hard palate, no 
inflammation, swelling, or tenderness of the veteran's face, 
and no impairment of masticatory function.  Panographic x-
rays showed no evidence of a fractured maxilla.  The 
diagnosis rendered was normal healing after a fractured 
maxilla.  

A July 2004 VA clinical record contains a single report of 
myofascial pain.  Dental reports from a private dentist, Dr. 
Baker, contain no evidence that the veteran ever had a broken 
jaw.  Dr. Baker treated of pain were treated with antibiotics 
and root canal. 

Thus, service medical records do not show the veteran to ever 
have sustained a fractured jaw.  His November 1998 report 
that he had a history of a broken jaw is not competent 
medical evidence.  As a layperson, the veteran is not 
competent to offer evidence of a medical diagnosis, such as a 
fractured jaw.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

X-ray evidence, from the June 2000 VA examination, also 
showed no evidence of a fractured jaw.  As far as that 
examiner's diagnosis of normal healing after a fracture of 
the maxilla, this evidence appears to rest on an absence of 
x-ray evidence that the veteran's maxilla was ever fractured.  
Regardless, no present disability is attributed to the 
alleged fracture.  

The veteran's claim fails because none of the three elements 
required to grant service connection have been satisfied.  No 
competent evidence shows the veteran to have sustained a 
fracture of the jaw during service, and no evidence of record 
shows the veteran to suffer from a current disability 
resulting from a fracture of the jaw.  In the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the veteran's claim for entitlement to 
service connection for residuals of a fractured jaw must be 
denied.  




Right great toe disorder

In his claim received in August 2000, the veteran stated that 
he had arthritis of the right great toe.  During the June 
2000 VA examination, he reported a history of pain in his 
right great toe beginning in July 1991 and stated that he has 
recurrent symptoms of this pain.  

Service medical records are absent for evidence of a right 
great toe disorder or complaints of pain of the right great 
toe.  The only evidence that could even liberally be 
construed in favor of the veteran is a November 1998 clinic 
note that reports that the veteran had a sore feet and a past 
diagnosis of gout.  However, this evidence does not mention 
his right great toe.  The retirement report of medical 
examination from March 2000 indicates that the veteran's feet 
were normal.  The Board finds that the service medical 
records do not contain evidence of right great toe arthritis 
or any other disorder of the right great toe.  

The June 2000 VA examination found the veteran's toes to be 
normal with no evidence of swelling or infiltrate.  Palpation 
revealed no evidence of tenderness.  A diagnosis was rendered 
of "[h]istory of pain and swelling, right great toe (no 
disease found)."  No other evidence of record contains 
clinical evidence of a great right toe disorder.  A right 
foot x-ray in July 2005 showed no fracture, dislocation, or 
any other bone and joint abnormalities.

The veteran's claim fails because none of the three elements 
required to grant service connection have been satisfied.  No 
competent evidence shows the veteran to have had a disorder 
of the right great toe during service, and no evidence of 
record shows the veteran to currently suffer from any 
disorder of the right great toe.  The veteran's complaints of 
pain, unsupported by any underlying pathology, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As there is no finding of arthritis within one year of 
separation from active service, the presumptive provisions of 
38 C.F.R. § 3.307 and § 3.309 are not for application.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the veteran's claim for 
entitlement to service connection for a disorder of the right 
great toe must be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right great toe 
disorder is denied.  

Entitlement to service connection for residuals of a broken 
jaw is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


